Per Curiam:
After careful consideration, we think that the judgment entered on the remittitur from the Court of Appeals (199 N. Y. 342) and the subsequent proceedings, require the following disposition of this appeal: *898The judgment should be modified by reversing and striking therefrom all the decretal portions thereof and inserting in place thereof the following: It is ordered, adjudged and decreed that the plaintiffs have and recover of the defendants forty per cent of the rents collected by the defendants on the Field farm and the Homestead building to the date when the property was conveyed to plaintiffs, according to the judgment rendered on the remittitur from the Court of Appeals, to wit, June 15, 1911, with interest thereon to such date as found by the referee, together with interest to the date of this judgment, to wit, May 27, 1916, as follows: Rents collected Field farm June 15, 1899, to October, 1906, $2,289.47; interest as determined by the referee to June 15, 1911, $1,233.13; interest, June 15, 1911, to May 27, 1916, $1,051.25; rents collected Field farm from October, 1906, to June 15, 1911, $1,251.33; interest thereon as determined by the referee to June 15, 1911, $156.30; interest to date May 27, 1916, $371.63; in the aggregate, $6,353.11, together with the taxable costs and disbursements of the reference and procedure before Hon. M. Linn Bruce, referee, to be taxed. It is further ordered and adjudged that the sum of $4,900, with interest thereon from June 16, 1911, to May 27, 1916, and the further sum of $1, with interest from June 16, 1911, be allowed to the defendants as an offset to the amount adjudged to plaintiffs and in satisfaction of the plaintiffs’ claim and the judgment thereon hereby awarded. It is further ordered that all interlocutory orders brought upon the appeal be .affirmed. All without costs of this appeal. Jenks, P. J., Thomas, Rich, Putnam and Blackmar, JJ., concurred. Judgment modified, and as modified affirmed, without costs. Interlocutory orders also affirmed, without costs.